Exhibit 10.5

 

ACTINIUM PHARMACEUTICALS, INC.

 

Common Stock
(par value $0.001 per share)

 

Amended and Restated At-the-Market Market Issuance Sales Agreement

 

July 3, 2017

 

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

 

MLV & Co. LLC

299 Park Avenue, 7th Floor

New York, NY 10171

 

JonesTrading Institutional Services LLC

780 Third Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

Actinium Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and MLV
& Co. LLC (“MLV”), are parties to that certain At-the-Market Issuance Sales
Agreement dated March 24, 2014 (the “Original Sales Agreement”). Together with
FBR Capital Markets & Co. (“FBR”) and JonesTrading Institutional Services LLC
(“JonesTrading”; each of FBR, MLV and JonesTrading individually an “Agent” and
collectively, the “Agents”), the Company and the Agents desire to amend and
restate the Original Sales Agreement with this agreement (the “Agreement”), and
hereby agree as follows:

 

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agents, shares (the
“Placement Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), provided however, that in no event shall the Company issue
or sell through the Agents such number of Placement Shares that (a) exceeds the
number of shares of Common Stock registered on the effective Registration
Statement (as defined below) pursuant to which the offering is being made, or
(b) exceeds the number of authorized but unissued shares of Common Stock (the
lesser of (a) and (b), the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the number of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that the Agents shall have no obligation in connection with such compliance.
The issuance and sale of Placement Shares through the Agents will be effected
pursuant to the Registration Statement (as defined below), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.




 

 

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-194768) (the “Current
Registration Statement”), including a base prospectus relating to certain
securities, including the Placement Shares to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange
Act”). The Company has prepared a prospectus supplement specifically relating to
the Placement Shares (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement. The Company will furnish to the
Agents, for use by the Agents, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Placement Shares. Except where the context otherwise requires, such
registration statement, and any post-effective amendment thereto, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B of the Securities Act or any subsequent registration statement on Form
S-3 filed pursuant to Rule 415(a)(6) under the Securities Act by the Company to
cover any securities registered pursuant the Current Registration Statement,
including any Placement Shares, as a result of the end of the three-year period
described in Rule 415(a)(5) of the Securities Act, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated or deemed incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated or deemed incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”).

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

 

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify an Agent (the “Designated
Agent”) by email notice (or other method mutually agreed to in writing by the
Parties) of the number of Placement Shares, the time period during which sales
are requested to be made, any limitation on the number of Placement Shares that
may be sold in any one day and any minimum price below which sales may not be
made (a “Placement Notice”), the form of which is attached hereto as Schedule 1.
The Placement Notice shall originate from any of the individuals from the
Company set forth on Schedule 3 (with a copy to each of the other individuals
from the Company listed on such schedule), and shall be addressed to each of the
individuals from the Designated Agent set forth on Schedule 3, as such Schedule
3 may be amended from time to time. Provided that the Company is otherwise in
compliance with the terms of this Agreement, the Placement Notice shall be
effective immediately upon receipt by the Designated Agent unless and until (i)
the Designated Agent declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
thereunder has been sold, (iii) the Company suspends or terminates the Placement
Notice or (iv) this Agreement has been terminated under the provisions of
Section 13. The amount of any discount, commission or other compensation to be
paid by the Company to the Designated Agent in connection with the sale of the
Placement Shares shall be calculated in accordance with the terms set forth in
Schedule 2. It is expressly acknowledged and agreed that neither the Company nor
the Designated Agent will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to the Designated Agent and the Designated Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of Sections 2 or 3 of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 



 2 

 

 

3. Sale of Placement Shares by the Agents. Subject to the terms and conditions
of this Agreement, for the period specified in a Placement Notice, the
Designated Agent will use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable state and federal laws,
rules and regulations and the rules of such national securities exchange that
the Company’s Common Stock is listed on (the “Exchange”), to sell the Placement
Shares up to the amount specified in, and otherwise in accordance with the terms
of, such Placement Notice. The Designated Agent will provide written
confirmation to the Company no later than the opening of the Trading Day (as
defined below) immediately following the Trading Day on which it has made sales
of Placement Shares hereunder setting forth the number of Placement Shares sold
on such day, the compensation payable by the Company to the Designated Agent
pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by the Designated Agent (as set forth in Section 5(b)) from the gross
proceeds that it receives from such sales. Subject to the terms of a Placement
Notice, the Designated Agent may sell Placement Shares by any method permitted
by law deemed to be an “at the market offering” as defined in Rule 415 of the
Securities Act. “Trading Day” means any day on which Common Stock is purchased
and sold on the Exchange.

 

4. Suspension of Sales. The Company or the Designated Agent may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a suspension is in effect,
any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agents, shall be waived;
provided, however, that such waiver shall not apply for the Representation Date
(as defined below) occurring on the date that the Company files its annual
report on Form 10-K. Each of the parties agrees that no such notice under this
Section 4 shall be effective against any other party unless it is made to one of
the individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.

 



 3 

 

 

5. Sale and Delivery to the Designated Agent; Settlement.

 

a. Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Designated Agent’s acceptance of the terms of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, the
Designated Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares up to the amount specified in, and
otherwise in accordance with the terms of, such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that the Designated
Agent will be successful in selling Placement Shares, (ii) the Designated Agent
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by the Designated Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Agreement and (iii) the
Designated Agent shall be under no obligation to purchase Placement Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by the
Designated Agent and the Company.

 

b. Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Designated
Agent for the Placement Shares, after deduction for (i) the Designated Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

c. Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Designated Agent’s or its designee’s account
(provided the Designated Agent shall have given the Company written notice of
such designee at least one Trading Day prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, the Designated Agent
will deliver the related Net Proceeds in same day funds to an account designated
by the Company on, or prior to, the Settlement Date. The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, through no fault of the
Designated Agent, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 11(a) hereto, it will (i) hold
the Designated Agent harmless against any loss, claim, damage, or reasonable,
documented expense (including reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company or its transfer agent (if applicable) and (ii) pay to the Designated
Agent (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 



 4 

 

 

d. Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, (B) the
amount available for offer and sale under the currently effective Registration
Statement and (C) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Designated Agent in writing. Under no circumstances shall the Company cause or
request the offer or sale of any Placement Shares pursuant to this Agreement at
a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to the Designated Agent in writing.
Further, under no circumstances shall the Company cause or permit the aggregate
offering amount of Placement Shares sold pursuant to this Agreement to exceed
the Maximum Amount.

 

e. Sales Through Agents. The Company agrees that any offer to sell, any
solicitation of an offer to buy, or any sales of Common Stock or any other
equity security of the Company shall only be effected by or through an Agent,
and only a single Agent, on any single given date, and in no event shall the
Company request that more than one Agent sell Securities on the same day;
provided however that (i) the foregoing limitation shall not apply to (A)
exercise of any option, warrant, right or any conversion privilege set forth in
the instruction governing such securities, (B) sales solely to employees,
directors or security holders of the Company or its subsidiaries, or to a
trustee or other person acquiring such securities for the accounts of such
person and (ii) such limitation shall not apply (A) on any day during which no
sales are made pursuant to this Agreement or (B) during a period in which the
Company has notified the Agents that it will not sell Common Stock under this
Agreement and (1) no Placement Notice is pending or (2) after a Placement Notice
has been withdrawn.

 

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with each Agent that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different date or time:

 

a. Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of the Agents that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus will name FBR, MLV and
JonesTrading as the agents in the section entitled “Plan of Distribution.” The
Company has not received, and has no notice of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to the Agents and their
counsel. The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute any offering material in connection with the offering or
sale of the Placement Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
the Agents have consented, such consent not to be unreasonably withheld,
conditioned or delayed. The Common Stock is currently listed on the Exchange.
The Company has not, in the 12 months preceding the date hereof, received notice
from the Exchange to the effect that the Company is not in compliance in all
material respects with the listing or maintenance requirements of the Exchange.
The Company has no reason to believe that it will not in the foreseeable future
continue to be in compliance with all such listing and maintenance requirements.

 



 5 

 

 

b. No Misstatement or Omission. The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed and will conform
in all material respects with the requirements of the Securities Act. At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act. The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendment and supplement thereto,
on the date thereof and at each Applicable Time (defined below), did not or will
not include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. The documents incorporated by
reference in the Prospectus or any Prospectus Supplement did not, and any
further documents filed and incorporated by reference therein will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by an Agent
specifically for use in the preparation thereof.

 

c. Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

 



 6 

 

 

d. Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus, together with the related notes and schedules, present fairly, in
all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated statement of operations, consolidated statement of cash flows and
consolidated statement of stockholders’ equity (deficit) of the Company for the
periods specified and have been prepared in compliance in all material respects
with the requirements of the Securities Act and Exchange Act, as applicable, and
in conformity with generally accepted accounting principles (“GAAP”) in the
United States as in effect as of the time of filing applied on a consistent
basis (except for such adjustments to accounting standards and practices as are
noted therein) during the periods involved (subject, in the case of unaudited
financial statements, to normal recurring adjustments and to the extent they may
exclude footnotes or may be condensed or summarized statements); the other
financial and statistical data with respect to the Company and the Subsidiaries
contained or incorporated by reference in the Registration Statement and the
Prospectus, are accurately and fairly presented and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, or the
Prospectus that are not included or incorporated by reference as required; the
Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off balance sheet obligations),
not described in the Registration Statement, and the Prospectus which are
required to be described in the Registration Statement or Prospectus; and all
disclosures contained or incorporated by reference in the Registration Statement
and the Prospectus, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply in all
material respects with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.

 

e. Conformity with EDGAR Filing. The Prospectus delivered to the Agents for use
in connection with the sale of the Placement Shares pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.

 

f. Organization. The Company and any subsidiary that is a significant subsidiary
(as such term is defined in Rule 1-02 of Regulation S-X promulgated by the
Commission) (each, a “Subsidiary”, collectively, the “Subsidiaries”), are, and
will be, duly organized, validly existing as a corporation and in good standing
under the laws of their respective jurisdictions of organization. The Company
and the Subsidiaries are, and will be, duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

 



 7 

 

 

g. Subsidiaries. As of the date hereof, the Company’s only Subsidiaries are set
forth on Schedule 6(g). The Company owns directly or indirectly, all of the
equity interests of the Subsidiaries free and clear of any lien, charge,
security interest, encumbrance, right of first refusal or other restriction, and
all the equity interests of the Subsidiaries are validly issued and are fully
paid, nonassessable and free of preemptive and similar rights.

 

h. No Violation or Default. Neither the Company nor any Subsidiary is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the property or assets of the Company or any Subsidiary is subject;
or (iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority
having jurisdiction over the Company, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, no other party under any material
contract or other agreement to which it or any Subsidiary is a party is in
default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.

 

i. No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, there has not been (other than those
noted below in this paragraph) (i) any Material Adverse Effect, or any
development involving a prospective Material Adverse Effect, in or affecting the
business, properties, management, condition (financial or otherwise), results of
operations, or prospects of the Company and the Subsidiaries taken as a whole,
(ii) any transaction which is material to the Company and the Subsidiaries taken
as a whole, (iii) any obligation or liability, direct or contingent (including
any off-balance sheet obligations), incurred by the Company or the Subsidiaries,
which is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock (other than (A) the grant of additional
options or other awards under or outside the Company’s existing stock incentive
plans, (B) changes in the number of outstanding shares of Common Stock of the
Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Stock outstanding on the
date hereof, (C) as a result of the issuance of Placement Shares, (D) any
repurchases of capital stock of the Company, (E) as described in a proxy
statement filed on Schedule 14A or a Registration Statement on Form S-4, or (F)
otherwise publicly announced) or outstanding long-term indebtedness of the
Company or the Subsidiaries or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any Subsidiary,
other than in each case above (1) in the ordinary course of business. (2) as
otherwise disclosed in the Registration Statement or Prospectus or (3) where
such matter, item, change, or development, individually or in the aggregate,
would not make the statements in the Registration Statement or the Prospectus
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 



 8 

 

 

j. Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than (i) the grant of additional options or other awards under
the Company’s existing stock incentive plans, (ii) changes in the number of
outstanding Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
Common Stock outstanding on the date hereof, (iii) as a result of the issuance
of Placement Shares, or (iv) any repurchases of capital stock of the Company)
and such authorized capital stock conforms to the description thereof set forth
in the Registration Statement and the Prospectus. The description of the Common
Stock in the Registration Statement and the Prospectus is complete and accurate
in all material respects. As of the date referred to therein, the Company did
not have material outstanding any options to purchase, or any rights or warrants
to subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

k. S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the Securities Act, including
compliance with General Instruction I.B.1 of Form S-3.

 

l. Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

 

m. Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
officer, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of an Agent or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

 



 9 

 

 

n. No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority having jurisdiction over the Company is
required for the execution, delivery and performance by the Company of this
Agreement, and the issuance and sale by the Company of the Placement Shares as
contemplated hereby, except for the registration of the Placement Shares under
the Securities Act and such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange, including any notices that may be required
by Exchange, in connection with the sale of the Placement Shares by the Agents.

 

o. No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than upon the exercise of options or warrants
to purchase Common Stock or upon the exercise of options that may be granted, or
issuances of Common Stock or other equity awards, from time to time under or
outside of the Company’s stock incentive plans), (ii) no Person has any
preemptive rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company from the
Company which have not been duly waived with respect to the offering
contemplated hereby, (iii) no Person has the right to act as an underwriter or
as a financial advisor to the Company in connection with the offer and sale of
the Common Stock as contemplated by this Agreement, and (iv) no Person has the
right, contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise, except for those
shares and securities currently subject to registration statements on file with
the Commission.

 

p. Independent Public Accountant. GBH CPAs, PC (the “Accountant”), whose report
on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated into the Registration Statement, are and,
during the periods covered by their report, were independent public accountants
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

q. Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus, other than such agreements that
have expired by their terms or whose termination is disclosed in documents filed
by the Company on EDGAR, are legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof, and except for any unenforceability that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 



 10 

 

 

r. No Litigation. There are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company or a Subsidiary is a party or
to which any property of the Company or any Subsidiary is the subject that,
individually or in the aggregate, if determined adversely to the Company or any
Subsidiary, would reasonably be expected to have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement; to the Company’s knowledge, no such actions,
suits or proceedings are threatened by any governmental or regulatory authority
or threatened by others that, individually or in the aggregate, if determined
adversely to the Company or any Subsidiary, would reasonably be expected to have
a Material Adverse Effect; and there are no current or pending legal,
governmental or regulatory actions, suits or proceedings or, to the knowledge of
the Company, investigations that are required under the Securities Act to be
described in the Prospectus that are not described in the Prospectus including
any Incorporated Document.

 

s. Licenses and Permits. The Company and the Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement and the Prospectus (the “Permits”), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the revocation, modification or failure to obtain the renewal of any such
Permit would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

t. No Material Defaults. Neither the Company nor any Subsidiary has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 



 11 

 

 

u. Certain Market Activities. Neither the Company, nor any Subsidiary, nor to
the Company’s knowledge any of their respective directors, officers or
controlling persons has taken, directly or indirectly, any action designed, or
that has constituted or would reasonably be expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

v. Broker/Dealer Relationships. Neither the Company nor any Subsidiary or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

 

w. No Reliance. The Company has not relied upon the Agents or legal counsel for
the Agents for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

x. Taxes. The Company and the Subsidiaries have filed all federal, state, local
and foreign tax returns which have been required to be filed and paid all taxes
shown thereon through the date hereof, to the extent that such taxes have become
due and are not being contested in good faith, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Company or
any Subsidiary which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been asserted or threatened against it which could have a
Material Adverse Effect.

 

y. Title to Real and Personal Property. The Company and the Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property (excluding Intellectual Property which is
addressed below) described in the Registration Statement or Prospectus as being
owned by them that are material to the businesses of the Company or such
Subsidiary, in each case free and clear of all liens, encumbrances and claims,
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries or (ii) would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Any real property described in the Registration Statement or
Prospectus as being leased by the Company and the Subsidiaries is held by them
under valid, existing and enforceable leases, except those that (A) do not
materially interfere with the use made or proposed to be made of such property
by the Company or the Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

z. Intellectual Property. To the Company’s knowledge, the Company and the
Subsidiaries own or possess adequate enforceable rights to use all patents,
patent applications, trademarks (both registered and unregistered), service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”), necessary for the
conduct of their respective businesses as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; the Company and the
Subsidiaries have not received any written notice of any claim of infringement
or conflict which asserted Intellectual Property rights of others, which
infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Effect; there are no
pending, or to the Company’s knowledge, threatened judicial proceedings or
interference proceedings against the Company or its Subsidiaries challenging the
Company’s or any of its Subsidiary’s rights in or to or the validity of the
scope of any of the Company’s or any Subsidiary’s patents, patent applications
or proprietary information, except for such right or claim that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; to the Company’s knowledge no other entity or individual has any
right or claim in any of the Company’s or any of its Subsidiary’s patents,
patent applications or any patent to be issued therefrom by virtue of any
contract, license or other agreement entered into between such entity or
individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary, except for such right or claim that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
the Company and the Subsidiaries have not received any written notice of any
claim challenging the rights of the Company or its Subsidiaries in or to any
Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary which claim, if the subject of an unfavorable decision would result
in a Material Adverse Effect.

 



 12 

 

 

aa. Environmental Laws. The Company and the Subsidiaries (i) are in compliance
in all material respects with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance in all material respects with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as described in the
Registration Statement and the Prospectus; and (iii) have not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

bb. Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Registration Statement or the Prospectus). Since the date of
the latest audited financial statements of the Company included in the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting
(other than as set forth in the Registration Statement or the Prospectus). The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company and the Subsidiaries is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as the
case may be, is being prepared. The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of a date within
90 days prior to the filing date of the Form 10-K for the fiscal year most
recently ended (such date, the “Evaluation Date”). The Company presented in its
Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the most recent Evaluation Date.
Since the most recent Evaluation Date, there have been no significant changes in
the Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Securities Act) or, to the Company’s knowledge, in
other factors that could significantly adversely affect the Company’s internal
controls.

 



 13 

 

 

cc. Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Exchange Act Rules 13a-15 and 15d-15.

 

dd. Finder’s Fees. Neither the Company nor any Subsidiary has incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to the Agents pursuant to this Agreement.

 

ee. Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.

 

ff. Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Placement Shares, will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

gg. Operations. The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance in all material respects with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or the Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), except as would not
reasonably be expected to result in a Material Adverse Effect; and no action,
suit or proceeding by or before any court or governmental agency having
jurisdiction over the Company, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 



 14 

 

 

hh. Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Registration Statement or the Prospectus which have not been described as
required.

 

ii. Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at the market” or continuous equity
transaction.

 

jj. ERISA. To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions other than, in the case of
(i), (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect.

 

kk. Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act) (a
“Forward-Looking Statement”) contained in the Registration Statement and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith. The Forward-Looking Statements incorporated
by reference in the Registration Statement and the Prospectus from the Company’s
Annual Report on Form 10-K for the fiscal year most recently ended (i) except
for any Forward-Looking Statement included in any financial statements and notes
thereto, are within the coverage of the safe harbor for forward looking
statements set forth in Section 27A of the Securities Act, Rule 175(b) under the
Securities Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were
made by the Company with a reasonable basis and in good faith and reflect the
Company’s good faith commercially reasonable best estimate of the matters
described therein as of the respective dates on which such statements were made,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Securities Act.

 



 15 

 

 

ll.   Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

 

mm. Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is customary for companies of similar size engaged in similar businesses
in similar industries.

 

nn. No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) to the Company’s knowledge no relationship, direct or indirect,
exists between or among the Company or, to the Company’s knowledge, the
Subsidiaries or any affiliate of any of them, on the one hand, and the
directors, officers and stockholders of the Company or, the Subsidiaries, on the
other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) to the
Company’s knowledge no relationship, direct or indirect, exists between or among
the Company or the Subsidiaries or any affiliate of them, on the one hand, and
the directors, officers, stockholders or directors of the Company or, the
Subsidiaries, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, the
Subsidiaries to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; and (v) to the
Company’s knowledge the Company has not offered, or caused any placement agent
to offer, Common Stock to any person with the intent to influence unlawfully (A)
a customer or supplier of the Company or the Subsidiaries to alter the
customer’s or supplier’s level or type of business with the Company or the
Subsidiaries or (B) a trade journalist or publication to write or publish
favorable information about the Company or the Subsidiaries or any of their
respective products or services, and, (vi) neither the Company nor the
Subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or the Subsidiaries has made any payment of funds of the Company or the
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation (including, without limitation, the Foreign Corrupt Practices Act of
1977), which payment, receipt or retention of funds is of a character required
to be disclosed in the Registration Statement or the Prospectus.

 



 16 

 

 

oo. [Reserved]

 

pp. No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by an Agent specifically for use
therein.

 

qq. No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company is a party or to which any of the property or assets of the
Company is subject, except (i) such conflicts, breaches or defaults as may have
been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.

 

rr. Compliance with Applicable Laws. The Company and the Subsidiaries: (A) are
and at all times have been in compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured or distributed by the Company or the Subsidiaries
(“Applicable Laws”) except where the failure to be so in compliance would not
reasonably be expected to result in a Material Adverse Effect, (b) have not
received any Form 483 from the FDA, notice of adverse finding, warning letter,
or other written correspondence or notice from the FDA, the European Medicines
Agency (the “EMA”), or any other federal, state, local or foreign governmental
or regulatory authority alleging or asserting material noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”), which would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (C)
possess all material Authorizations for the Company’s current state of product
development as disclosed in the Registration Statement, and such Authorizations
are valid and in full force and effect and neither the Company nor the
Subsidiaries is in material violation of any term of any such Authorizations;
(D) have not received written notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from the FDA,
the EMA, or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any Company product, operation
or activity is in material violation of any Applicable Laws or Authorizations
and has no knowledge that the FDA, the EMA, or any other federal, state, local
or foreign governmental or regulatory authority or third party is considering
any such claim, litigation, arbitration, action, suit, investigation or
proceeding against the Company; (E) have not received notice that the FDA, EMA,
or any other federal, state, local or foreign governmental or regulatory
authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any material Authorizations and has no knowledge that the FDA,
EMA, or any other federal, state, local or foreign governmental or regulatory
authority is considering such action; and (F) have filed, obtained, maintained
or submitted all reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required by any Applicable
Laws or Authorizations for the Company’s current state of product development as
disclosed in the registration Statement, except where the failure to file such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments would not result in a Material Adverse Effect, and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission).

 



 17 

 

 

ss. Clinical Studies. All animal and other preclinical studies and clinical
trials conducted by the Company or to the Company’s knowledge on behalf of the
Company were, and, if still pending are, to the Company’s knowledge, being
conducted in all material respects in compliance with all Applicable Laws and in
accordance with experimental protocols, procedures and controls generally used
by qualified experts in the preclinical study and clinical trials of new drugs
and biologics as applied to comparable products to those being developed by the
Company; the descriptions of the results of such preclinical studies and
clinical trials contained in the Registration Statement and the Prospectus are
accurate in all material respects, and, except as set forth in the Registration
Statement and the Prospectus, the Company has no knowledge of any other clinical
trials or preclinical studies, the results of which reasonably call into
question the clinical trial or preclinical study results described or referred
to in the Registration Statement and the Prospectus when viewed in the context
in which such results are described; and the Company has not received any
written notices or correspondence from the FDA, the EMA, or any other domestic
or foreign governmental agency requiring the termination or suspension of any
preclinical studies or clinical trials conducted by or on behalf of the Company
that are described in the Registration Statement and the Prospectus or the
results of which are referred to in the Registration Statement and the
Prospectus.

 

tt. Compliance Program. The Company has taken such steps as the Company,
believes are reasonable and appropriate to comply in all material respects with
applicable regulatory guidelines (including, without limitation, those
administered by the FDA, the EMA, and any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA or EMA); except where such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 



 18 

 

 

uu. OFAC.

 

(i) The Company represents that, neither the Company nor any Subsidiary
(collectively, the “Entity”) or to the Company’s knowledge any director,
officer, employee, agent, affiliate or representative of the Entity, is a
government, individual, or entity (in this paragraph (ss), “Person”) that is, or
is owned or controlled by a Person that is:

 

(a) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

 

(b) located, organized or resident in a country or territory that is the subject
of Sanctions.

 

(ii) The Company represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or knowingly lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person:

 

(a) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

 

(b) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii) The Company represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not knowingly engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

 

vv. Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with by the Company.

 

Any certificate in the form of Exhibit 7(l) signed by an officer of the Company
and delivered to the Agents or to counsel for the Agents pursuant to or in
connection with this Agreement shall be deemed to be a representation and
warranty by the Company, as applicable, to the Agents as to the matters set
forth therein.

 



 19 

 

 

7. Covenants of the Company. The Company covenants and agrees with the Agents
that:

 

a. Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by the Agents under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify the Agents promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus,
other than documents incorporated by reference, has been filed and of any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus related to the Placement or for additional information
related to the Placement, (ii) the Company will prepare and file with the
Commission, promptly upon any Agent’s request, any amendments or supplements to
the Registration Statement or Prospectus that, in such Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Agents (provided, however, that the failure of the
Agents to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agents’ right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agents shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); and (iii) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company). Notwithstanding the foregoing, the Company will not file any amendment
or supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to the Agents within a reasonable period of time before the filing and the
Agents have not reasonably and in good faith objected thereto (provided,
however, that (A) the failure of the Agents to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect the
Agents’ right to rely on the representations and warranties made by the Company
in this Agreement and (B) the Company has no obligation to provide the Agents
any advance copy of such filing or to provide the Agents an opportunity to
object to such filing if the filing does not name the Agents or does not relate
to the transaction herein provided; and provided, further, that the only remedy
the Agents shall have with respect to the failure by the Company to obtain such
consent shall be to cease making sales under this Agreement) and the Company
will furnish to the Agents at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR.

 

b. Notice of Commission Stop Orders. The Company will advise the Agents,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agents promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 



 20 

 

 

c. Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will use its commercially reasonably efforts to comply in
all material respects with all requirements imposed upon it by the Securities
Act, as from time to time in force, and to file on or before their respective
due dates all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
the Company has omitted any information from the Registration Statement pursuant
to Rule 430A under the Securities Act, it will use its commercially reasonable
efforts to comply with the provisions of and make all requisite filings with the
Commission pursuant to said Rule 430A and to notify the Agents promptly of all
such filings. If during the Prospectus Delivery Period any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such Prospectus Delivery Period it is necessary to
amend or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Designated Agent to suspend
the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

 

d. Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions in the United States as the
Agents reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

 

e. Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agents and their counsel (at the reasonable expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agents may from time to time reasonably request and, at the Agents’
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to the Agents to the extent such document is available on EDGAR.

 



 21 

 

 

f. Earnings Statement. The Company will make generally available to its
shareholders as soon as practicable, but in any event not later than 15 months
after the end of the Company’s current fiscal year-end, an earnings statement
covering a 12-month period that satisfies the provisions of Section 11(a) and
Rule 158 of the Securities Act.

 

g. Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

h. Notice of Other Sales. Without the prior written consent of the Agents, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to the Agents hereunder and ending on
the third (3rd) Trading Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or Common Stock issuable upon the exercise of options or other equity awards,
pursuant to any employee or director stock incentive or benefits plan or
agreement, stock ownership plan or dividend reinvestment plan (but not Common
Stock subject to a waiver to exceed plan limits in its dividend reinvestment
plan) of the Company whether now in effect or hereafter implemented; (ii) Common
Stock issuable upon conversion of securities or the exercise of warrants,
options or other rights in effect or outstanding, and disclosed in filings by
the Company available on EDGAR or otherwise in writing to the Agents, and (iii)
Common Stock, or securities convertible into or exercisable for Common Stock,
offered and sold in a privately negotiated transaction to vendors, customers,
strategic partners or potential strategic partners or other investors conducted
in a manner so as not to be integrated with the offering of Common Stock hereby.

 

i. Change of Circumstances. The Company will, at any time during the pendency of
a Placement Notice advise the Agents promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agents pursuant to this Agreement.

 

j. Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Agents
or their representatives in connection with the transactions contemplated
hereby, including, without limitation, providing information and making
available documents and senior corporate officers, during regular business hours
and at the Company’s principal offices, as the Agents may reasonably request.

 



 22 

 

 

k. Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Agents, the Net Proceeds to the Company and the compensation payable by the
Company to the Agents with respect to such Placement Shares or, if any such
prospectus supplement is not filed pursuant to Rule 424(b), otherwise include
such information in the Company’s Exchange Act filings on such date as shall be
required, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

 

l. Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:

 

(i) amends or supplements (other than a prospectus supplement relating solely to
an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

 

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)

 

the Company shall furnish the Agents (but in the case of clause (iv) above only
if any Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate, in the form attached hereto as Exhibit
7(1). The requirement to provide a certificate under this Section 7(1) shall be
waived for any Representation Date occurring at a time at which no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, (i) upon the delivery of the first Placement
Notice hereunder and (ii) if the Company subsequently decides to sell Placement
Shares following a Representation Date when the Company relied on such waiver
and did not provide the Agents with a certificate under this Section 7(1), then
before the Agents sell any Placement Shares, the Company shall provide the
Agents with a certificate, in the form attached hereto as Exhibit 7(1), dated
the date of the Placement Notice.

 



 23 

 

 

m. Legal Opinion. On or prior to the date of the first Placement Notice given
hereunder the Company shall cause to be furnished to the Agents written opinions
and a negative assurance letter of The Matt Law Firm, PLLC (“Company Counsel”),
or other counsel reasonably satisfactory to the Agents, in the form attached
hereto as Exhibit 7(m)(1) and 7(m)(2), respectively. Thereafter, within five (5)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(l)
for which no waiver is applicable, the Company shall cause to be furnished to
the Agents a written letter of Company Counsel in the form attached hereto as
Exhibit 7(m)(2), modified, as necessary, to relate to the Registration Statement
and the Prospectus as then amended or supplemented; provided that, in lieu of
such negative assurance for subsequent periodic filings under the Exchange Act,
counsel may furnish the Agents with a letter (a “Reliance Letter”) to the effect
that the Agents may rely on the negative assurance letter previously delivered
under this Section 7(m) to the same extent as if it were dated the date of such
letter (except that statements in such prior letter shall be deemed to relate to
the Registration Statement and the Prospectus as amended or supplemented as of
the date of the Reliance Letter).

 

n. Comfort Letter. On or prior to the date of the first Placement Notice given
hereunder and within five (5) Trading Days after each subsequent Representation
Date, other than pursuant to Section 7(l)(iii), the Company shall cause its
independent accountants to furnish the Agents letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by an
Agent, the Company shall cause a Comfort Letter to be furnished to the Agents
within ten (10) Trading Days of such request following the date of occurrence of
any restatement of the Company’s financial statements. The Comfort Letter from
the Company’s independent accountants shall be in a form and substance
reasonably satisfactory to the Agents, (i) confirming that they are an
independent public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

o. Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or would reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of Placement Shares or
(ii) sell, bid for, or purchase Common Stock in violation of Regulation M, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than the Agents.

 



 24 

 

 

p. Investment Company Act. The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor the Subsidiaries will be or
become, at any time prior to the termination of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act.

 

q. No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agents in their capacity as agents hereunder
pursuant to Section 23, neither the Agents nor the Company (including its agents
and representatives, other than the Agents in their capacity as such) will make,
use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405), required to be filed with the Commission, that constitutes
an offer to sell or solicitation of an offer to buy Placement Shares hereunder.

 

r. Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company will maintain such controls and other procedures,
including, without limitation, those required by Sections 302 and 906 of the
Sarbanes-Oxley Act, and the applicable regulations thereunder that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, including, without limitation, controls and procedures designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer and principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure and to ensure that material information relating to the Company or
the Subsidiaries is made known to them by others within those entities,
particularly during the period in which such periodic reports are being
prepared.

 

8. Representations and Covenants of the Agents. Each of the Agents represents
and warrants that it is duly registered as a broker-dealer under FINRA, the
Exchange Act and the applicable statutes and regulations of each state in which
the Placement Shares will be offered and sold, except such states in which such
Agent is exempt from registration or such registration is not otherwise
required. Each of the Agents shall continue, for the term of this Agreement, to
be duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which such Agent is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement. Each of the Agents shall comply with all applicable law and
regulations in connection with the transactions contemplated by this Agreement,
including the issuance and sale through the Agents of the Placement Shares.

 



 25 

 

 

9. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as the Agents shall deem reasonably
necessary, (ii) the printing and delivery to the Agents of this Agreement and
such other documents as may be reasonably required in connection with the
offering, purchase, sale, issuance or delivery of the Placement Shares, (iii)
the preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to the Agents, including any stock or other transfer taxes and
any capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to the Agents, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company, (v)
the reasonable fees and disbursements of counsel to the Agents up to a maximum
of $15,000; (vi) the fees and expenses of the transfer agent and registrar for
the Common Stock, (vii) the filing fees incident to any review by FINRA of the
terms of the sale of the Placement Shares, and (viii) the fees and expenses
incurred in connection with the listing of the Placement Shares on the Exchange.

 

10. Conditions to the Agents’ Obligations. The obligations of the Agents
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by the Agents of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agents
in their sole discretion) of the following additional conditions:

 

a. Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

 

b. No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus which have not, as of the time of such Placement,
been so made; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Placement
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iv) the occurrence of any event that requires
the making of any changes in the Registration Statement or the Prospectus so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
which changes shall not, as of the time of such Placement, have so been made.

 



 26 

 

 

c. No Misstatement or Material Omission. The Agents shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agents’
reasonable opinion is material, or omits to state a fact that in the Agents’
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

d. Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect, or any development that could reasonably be expected to
cause a Material Adverse Effect in each case is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

e. Legal Opinion. The Agents shall have received the opinions and negative
assurances of Company Counsel required to be delivered pursuant Section 7(m) on
or before the date on which such delivery of such opinions are required pursuant
to Section 7(m).

 

f. Comfort Letter. The Agents shall have received the Comfort Letter required to
be delivered pursuant Section 7(n) on or before the date on which such delivery
of such letter is required pursuant to Section 7(n).

 

g. Representation Certificate. The Agents shall have received the certificate
required to be delivered pursuant to Section 7(1) on or before the date on which
delivery of such certificate is required pursuant to Section 7(1).

 

h. Secretary’s Certificate. On or prior to the first Representation Date, the
Agents shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to the Agents
and their counsel.

 

i. No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

 

j. Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agents such appropriate further information, certificates and documents as the
Agents may reasonably request. All such opinions, certificates, letters and
other documents will be in compliance with the provisions hereof. The Company
will furnish the Agents with such conformed copies of such opinions,
certificates, letters and other documents as the Agents shall reasonably
request.

 

k. Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 



 27 

 

 

l. Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

 

m. No Termination Event. There shall not have occurred any event that would
permit the Agents to terminate this Agreement pursuant to Section 13(a).

 

11. Indemnification and Contribution.

 

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agents, their partners, members, directors, officers, employees and agents
and each person, if any, who controls the Agents within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

(iii) against any and all expense whatsoever, as incurred (including the
reasonable documented fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by an Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment thereto).

 



 28 

 

 

(b) Agent Indemnification. Each Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with information relating to such
Agent and furnished to the Company in writing by such Agent expressly for use
therein.

 

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly after the indemnifying party receives a written invoice relating
to fees, disbursements and other charges in reasonable detail. An indemnifying
party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent. No indemnifying party shall, without
the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by this Section 11 (whether
or not any indemnified party is a party thereto), unless such settlement,
compromise or consent (1) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (2) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

 



 29 

 

 

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or an Agent, the Company
and such Agent will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than the Agents, such as
persons who control the Company within the meaning of the Securities Act or the
Exchange Act, officers of the Company who signed the Registration Statement and
directors of the Company, who also may be liable for contribution) to which the
Company and the Agents may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and the
Agents on the other hand. The relative benefits received by the Company on the
one hand and the Agents on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by the Agents (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and such Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or such Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and each Agent agree that it would not be just and
equitable if contributions pursuant to this Section 11(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), and except in the case of gross negligence or
willful misconduct, an Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act or the Exchange Act, and any officers, directors,
partners, employees or agents of an Agent, will have the same rights to
contribution as that party, and each officer and director of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 11(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 11(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 11(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 11(c) hereof.

 



 30 

 

 

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company and the Agents herein or in
certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of the Agents,
any controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

13. Termination.

 

a. An Agent may terminate this Agreement, written by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or, in the reasonable
judgment of such Agent, is material and adverse and makes it impractical or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (2) if there has occurred any material adverse change
in the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the reasonable and good faith judgment
of such Agent, impracticable or inadvisable to market the Placement Shares or to
enforce contracts for the sale of the Placement Shares, (3) if trading in the
Common Stock has been suspended or limited by the Commission or the Exchange, or
if trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing for a period of at
least 10 days, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination. If an Agent elects to
terminate this Agreement as provided in this Section 13(a), such Agent shall
provide the required notice as specified in Section 14 (Notices).

 



 31 

 

 

b. The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion (for
any reason or no reason) at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

c. Each Agent shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion (for
any reason or no reason) at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

d. Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agents on the terms and subject to the conditions set forth
herein except that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

e. This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to an Agent for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by an Agent
under this Agreement.

 

f. Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by an Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 



 32 

 

 

14.   Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agents,
shall be delivered to:

 

  FBR Capital Markets & Co.   1300 North 17th Street Suite 1400  
Arlington,  Virginia 22209   Attention: Legal Department   Telephone: (703)
312-9500   Email: atmdesk@fbr.com

 

  MLV & Co. LLC   299 Park Avenue, 7th  Floor   New York, New York 10171  
Attention: Legal Department   Telephone: (212) 542-5880   Email:
mlvlegal@mlvco.com

 

  JonesTrading Institutional Services LLC   32133 Lindero Canyon Road   Suite
208   Westlake Village, CA 91361   Fax No.: (818) 879-5481   Attn: Trent McNair
  Email: trentm@jonestrading.com

 

With a copy to:       265 Franklin Street   18th Floor,   Boston, MA 02110  
Attn: Steve Chmielewski, Esq.   Facsimile: (781) 416-2899   E-mail:
steve@jonestrading.com

 



 33 

 

 

with a copy to:

 

  Duane Morris LLP   One Riverfront Plaza   1037 Raymond Boulevard, Suite 1800  
Newark, New Jersey 07102-5429   Attention: James T. Seery   Telephone: (973)
424-2088   Email: jtseery@duanemorris.com

 

and if to the Company, shall be delivered to:

 

  Actinium Pharmaceuticals, Inc.   275 Madison Avenue, 7th Floor   New York, NY
10016   Attention:   Chief Executive Officer   Telephone: (646) 677-3870  
Email: sseth@actiniumpharma.com

 

with a copy to:

 

  The Matt Law Firm, PLLC   1701 Genesee Street   Utica, New York 13501  
Attention: Thomas Slusarczyk, Esq.   Telephone: (315) 235-2299   Email:
tslusarczyk@mattlawfirm.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and each Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section
11 hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

 



 34 

 

 

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

 

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agents. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 



 35 

 

 

20. Use of Information. The Agents may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

 

22. Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

 

23. Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of each Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, and each Agent represents, warrants and agrees that,
unless it obtains the prior consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Agents or by the Company,
as the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.

 

24.   Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

 

a. Each Agent is acting solely as agent in connection with the public offering
of the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agents, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not any Agent has advised or is advising the Company
on other matters, and the Agents have no obligation to the Company with respect
to the transactions contemplated by this Agreement except the obligations
expressly set forth in this Agreement;

 



 36 

 

 

b. it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

c. the Agents have not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

 

d. it is aware that the Agents and their affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and such Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

 

e. it waives, to the fullest extent permitted by law, any claims it may have
against the Agents for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agents shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agents’ obligations under this Agreement and to keep information provided by
the Company to the Agents and the Agents’ counsel confidential to the extent not
otherwise publicly-available.

 

25.   Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

 

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agents
outside of the United States.

 

[Remainder of the page intentionally left blank]

 

 37 

 

 

If the foregoing correctly sets forth the understanding between the Company and
each of the Agents, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and each of the Agents.

 

  Very truly yours,       ACTINIUM PHARMACEUTICALS, INC.         By: /s/ Sandesh
Seth     Name: Sandesh Seth     Title:   Chairman of the Board and CEO

 

  ACCEPTED as of the date first-above written:         FBR CAPITAL MARKETS & CO.
        By: /s/ Patrice McNicoll     Name:  Patrice McNicoll    
Title:    Co-Head of Capital Markets

 

  MLV & CO. LLC         By: /s/ Patrice McNicoll     Name:  Patrice McNicoll    
Title:    Chief Executive Officer

 

  JONESTRADING INSTITUTIONAL SERVICES LLC         By: /s/ Trent McNair    
Name:  Trent McNair     Title:    Chief Financial Officer

 



 

 

 

SCHEDULE 1

 

 

 

 

FORM OF PLACEMENT NOTICE

 



 

 

  From: Actinium Pharmaceuticals, Inc.   To: [●]   Attention: [●]   Subject: At
Market Issuance--Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Amended and
Restated At-the-Market Issuance Sales Agreement between Actinium
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and FBR Capital
Markets & Co., MLV & Co. LLC and JonesTrading Institutional Services LLC (the
“Agents”), dated July 3, 2017, the Company hereby requests that [identify
Designated Agent] sell up to [_______] shares of the Company’s Common Stock,
$0.001 par value per share, at a minimum market price of $      per share,
during the time period beginning [month, day, time] and ending [month, day,
time].

 



 

 

 

SCHEDULE 2

 



 

 

Compensation

 



 

 

The Company shall pay to the Designated Agent in cash, upon each sale of
Placement Shares pursuant to this Agreement, an amount equal to 3.0% of the
gross proceeds from each sale of Placement Shares.

 



 

 

 

SCHEDULE 3

 



 

 

Notice Parties

 



 

 

The Company       Sandesh Seth sseth@actiniumpharma.com Steve O’Loughlin
soloughlin@actiniumpharma.com     FBR and MLV       Matthew Feinberg
mfeinberg@fbr.com Ryan Loforte rloforte@fbr.com Patrice McNicoll
pmcnicoll@fbr.com Keith Pompliano kpompliano@fbr.com     with a copy to
atmdesk@fbr.com and mlvlegal@mlvco.com     JonesTrading       Moe Cohen
moec@jonestrading.com Bryan Turley bturley@jonestrading.com John D’Agostini
johnd@jonestrading.com Ryan Gerety ryang@jonestrading.com

 

With a copy to JTCM@jonestrading.com

 



 

 

 

SCHEDULE 6(g)

  

 



 

 

Subsidiaries

 



 

 

MedActinium, Inc.

 



 

 

 

EXHIBIT 7(1)


 

Form of Representation Date Certificate

 

____________________, 20___

 

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the Amended and Restated
At-the-Market Issuance Sales Agreement (the “Agreement”), dated July 3, 2017,
and entered into between Actinium Pharmaceuticals, Inc. (the “Company”) and FBR
Capital Markets & Co., MLV & Co. LLC and JonesTrading Institutional Services
LLC. All capitalized terms used but not defined herein shall have the meanings
given to such terms in the Agreement.

 

The Company hereby certifies as follows:

 

1. As of the date of this Certificate (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for this paragraph 1 to be true.

 

2. Each of the representations and warranties of the Company contained in the
Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.

 

3. Except as waived by the Agents in writing, each of the covenants required to
be performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

 

4. Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no Material Adverse Effect.

 

5. No stop order suspending the effectiveness of the Registration Statement or
of any part thereof has been issued, and no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).

 

6. No order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Placement Shares under the securities or
Blue Sky laws of any jurisdiction are in effect and no proceeding for such
purpose is pending before, or threatened, to the Company’s knowledge or in
writing by, any securities or other governmental authority (including, without
limitation, the Commission).

 

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 

  ACTINIUM PHARMACEUTICALS, INC.         By:
                                        Name:     Title:    

 



 

 

 

EXHIBIT 23

 

Permitted Issuer Free Writing Prospectuses

 

None.

 

 

 

 

 

 



 

